DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 7-10 of the response, filed 09/09/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the added limitation to Claims 1 and 5 of an outer surface of the bottom of the central hub extending vertically upwardly, beginning at a position below the bottom surface of the compressor wheel, and extending vertically upward and then outward to connect with the bottom surface of the bottom of the body of the compressor wheel.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nickson (US Publication No: 2018/0238339).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 3-7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salenbien (US Publication No: 2020/0116153) in view of Nickson (US Publication No: 2018/0238339).
Regarding Claim 1: Salenbien discloses a compressor wheel (Figures 6-8, No. 72) for a turbocharger, the compressor wheel comprising a body having a top and a bottom (Figure 6), the body formed from a material comprising titanium (Paragraph [0041], Lines 1-4); a central hub extending from the top to the bottom of the body of the compressor wheel (Figures 6-7); a central axis extending longitudinally through a center of the central hub of the compressor wheel (Figure 6); a central opening extending through the central hub of the compressor wheel (Figure 7); a first set of vanes (48 – taller vanes, see annotated figure in previous OA) mounted to the body relative to the central axis such that each vane of the first set of vanes has a top portion which smoothly extends outwardly and downwardly (see annotated figure in previous OA) and the top portion is in a plane off-axis relative to the central axis (Figure 8); each vane of the first set of vanes extending downwardly along a curved path from the top portion to a bottom portion proximate a bottom of the body (Figure 6); a second set of vanes (48 – shorter vanes) mounted to the body having a top portion proximate a midpoint of the body and extending downwardly along a curved path to a bottom portion proximate the bottom of the body (Figure 6); the bottom of the body of the compressor wheel having a bottom surface (Figure 6); however, Salenbien fails to disclose the bottom surface extending radially inwardly while extending upwardly such that less of the material is present than if the bottom surface were flat, an outer surface of the bottom of the central hub extending vertically upwardly, beginning at a position below the bottom surface of the compressor wheel, and extending vertically upward and then outward to connect with the bottom surface of the bottom of the body of the compressor wheel.
Nickson teaches a compressor wheel (Figures 1-3, No. 210) comprising a bottom surface extending radially inwardly while extending upwardly such that less of the material is present than if the bottom surface were flat (Figures 1-3 and see below), an outer surface of the bottom of a central hub extending vertically upwardly, beginning at a position below the bottom surface of the compressor wheel (see below), and extending vertically upward and then outward to connect with the bottom surface of the bottom of the body of the compressor wheel (see below).
[AltContent: arrow][AltContent: textbox (Bottom surface of compressor wheel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Extending outward )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Position below bottom surface of compressor wheel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer surface extending vertically upwardly)]
    PNG
    media_image1.png
    338
    220
    media_image1.png
    Greyscale

[AltContent: textbox (Bottom Surface extending radially inwardly)]



Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the compressor wheel of Salenbien with a bottom surface extending radially inwardly, as taught by Nickson, for the purpose of reducing the overall weight of the body (Paragraph [0066], Lines 9-15).
Regarding Claim 2: Salenbien, as modified by Nickson, discloses the compressor wheel of Claim 1, wherein the vanes of the first set of vanes and the vanes of the second set of vanes are sized and shaped so as to assist in maintaining power both at a bottom portion of a range of revolutions per minute (RPM) for an engine using the turbocharger and at a top portion of the range of the RPM for the engine using the turbocharger (Salenbien: Figures 6-8 – the structure of the prior art vanes is identical to the structure of the claimed vanes; therefore, the prior art vanes can perform the function of the claimed vanes, i.e. assisting in maintaining power both at bottom and top portions of a range of RPM for an engine using the turbocharger.  See MPEP 2112.01).
Regarding Claim 4: Salenbien, as modified by Nickson, discloses the compressor wheel of Claim 1, wherein the material consists of titanium (Salenbien: Paragraph [0041], Lines 1-4).
Regarding Claim 5: Salenbien discloses a turbocharger (Figure 1, No. 20) comprising a compressor housing (22, 34); a compressor wheel (28; Figure 6, No. 72) disposed at the compressor housing, the compressor wheel comprising a body having a top and a bottom (Figure 6), the body formed from a material comprising titanium (Paragraph [0041], Lines 1-4); a central hub extending from the top to the bottom of the body of the compressor wheel (Figures 6-7); a central axis extending longitudinally through a center of the central hub of the compressor wheel (Figure 6); a central opening extending through the central hub of the compressor wheel (Figure 7); a first set of vanes (48 – taller vanes, see annotated figure in previous OA) mounted to the body relative to the central axis such that each vane of the first set of vanes has a top portion which smoothly extends outwardly and downwardly (see annotated figure in previous OA) and the top portion is in a plane off-axis relative to the central axis (Figure 8); each vane of the first set of vanes extending downwardly along a curved path from the top portion to a bottom portion proximate a bottom of the body (Figure 6); a second set of vanes (48 – shorter vanes) mounted to the body having a top portion proximate a midpoint of the body and extending downwardly along a curved path to a bottom portion proximate the bottom of the body (Figure 6); the bottom of the body of the compressor wheel having a bottom surface (Figure 6); however, Salenbien fails to disclose the bottom surface extending radially inwardly while extending upwardly such that less of the material is present than if the bottom surface were flat, an outer surface of the bottom of the central hub extending vertically upwardly, beginning at a position below the bottom surface of the compressor wheel, and extending vertically upward and then outward to connect with the bottom surface of the bottom of the body of the compressor wheel.
Nickson teaches a compressor wheel (Figures 1-3, No. 210) comprising a bottom surface extending radially inwardly while extending upwardly such that less of the material is present than if the bottom surface were flat (Figures 1-3 and see above), an outer surface of the bottom of a central hub extending vertically upwardly, beginning at a position below the bottom surface of the compressor wheel (see above), and extending vertically upward and then outward to connect with the bottom surface of the bottom of the body of the compressor wheel (see above).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the compressor wheel of Salenbien with a bottom surface extending radially inwardly, as taught by Nickson, for the purpose of reducing the overall weight of the body (Paragraph [0066], Lines 9-15).
Regarding Claim 6: Salenbien, as modified by Nickson discloses the turbocharger of Claim 5, further comprising a turbine housing (Salenbien: 22, 32).
Regarding Claim 7: Salenbien, as modified by Nickson, discloses the turbocharger of Claim 6, further comprising a turbine shaft assembly (Salenbien: 24).
Regarding Claim 9: Salenbien, as modified by Nickson discloses the turbocharger of Claim 5, wherein the material comprises titanium (Salenbien: Paragraph [0041], Lines 1- 4).
Regarding Claim 11: Salenbien, as modified by Nickson, discloses the turbocharger of Claim 5, wherein the vanes of the first set of vanes and the vanes of the second set of vanes are sized and shaped so as to assist in maintaining power both at a bottom portion of a range of revolutions per minute (RPM) for an engine using the turbocharger and at a top portion of the range of the RPM for the engine using the turbocharger (Salenbien: Figures 6-8 – the structure of the prior art vanes is identical to the structure of the claimed vanes; therefore, the prior art vanes can perform the function of the claimed vanes, i.e. assisting in maintaining power both at bottom and top portions of a range of RPM for an engine using the turbocharger.  See MPEP 2112.01).
Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salenbien and Nickson as applied to claims 1 and 5, respectively, above, and further in view of An (US Patent No: 9,897,107).
Regarding Claims 3 and 10: Salenbien, as modified by Nickson, discloses the compressor wheel of Claim 1 and the turbocharger of Claim 5; however, Salenbien fails to disclose the material consisting of a titanium alloy.
An teaches a compressor wheel (Figures 1B & 8, No. 100) for a turbocharger (Column 1, Lines 7-8), the compressor wheel made of a material consisting of a titanium alloy (Column 6, Lines 5-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the titanium alloy of the compressor wheel of An in for the titanium of the compressor wheel of Salenbien, as modified by Nickson.  Both materials are known materials for use in compressor wheels of turbochargers, and substituting in the titanium alloy of An in for the titanium of Salenbien, as modified by Nickson, results in a lightweight compressor wheel (An: Column 6, Lines 5-7).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the titanium alloy of the compressor wheel of An in for the titanium of the compressor wheel of Salenbien, as modified by Nickson.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salenbien and Nickson as applied to claim 7 above, and further in view of Nishioka (US Publication No: 2017/0276233).
Regarding Claim 8: Salenbien, as modified by Nickson discloses the turbocharger of Claim 7; however, Salenbien fails to disclose the turbocharger further comprising a thrust bearing, the thrust bearing shaped to be generally circular and truncated at a chord.
Nishioka teaches a turbocharger (Figure 1, No. 100) comprising a thrust bearing (Figures 1-3, No. 4), wherein the thrust bearing is shaped to be generally circular and truncated at a chord (Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbocharger of Salenbien, as modified by Nickson, with a thrust bearing, as taught by Nishioka, for the purpose of supporting the rotor shaft of the turbocharger in the axial direction (Paragraph [0003], Lines 1-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745